
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 3193
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 10, 2009
			Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		AN ACT
		To designate the United States courthouse
		  under construction at 101 South United States Route 1 in Fort Pierce, Florida,
		  as the Alto Lee Adams, Sr., United States
		  Courthouse.
	
	
		1.DesignationThe United States courthouse under
			 construction at 101 South United States Route 1 in Fort Pierce, Florida, shall
			 be known and designated as the Alto Lee Adams, Sr., United States
			 Courthouse.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the United States
			 courthouse referred to in section 1 shall be deemed to be a reference to the
			 Alto Lee Adams, Sr., United States Courthouse.
		
	
		
			Passed the House of
			 Representatives September 9, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
